Title: Enclosure: [Inscription for a Monument to George Washington], [23 December 1799]
From: Smith, William Stephens
To: Hamilton, Alexander


Sacred
To
The Memory
of
The Illustrious
George Washington
General
of The Armies of The United States of America,
Who paid the Great Debt of Nature,
The 14th. of December, 1799.
On Mount Vernon
Sol occubuit, nox nulla sequitur.
To Commemorate his virtues.
To hand down to Posterity,
The Great

The dignified Character
of
Their Exalted Chief,
The Commandant
And Officers of the Union Brigade,
With Solemn Minds,
With Mourning Souls,
Erect
This Monument,
At high noon;
A point of time,
Emblematic
of
The full Meridian of his
Exalted Glory,
This 26th of December, 1799.
In the 24th year
of
The Independance of
Their Country.
When at Mount Vernon’s gently rising hill,
The fates declar’d The Great Creator’s will,
That Washington, should leave, This threaten’d shore,
And for his Country, Toil; and War no more;
His Country sigh’d, his Armies trembling stood,
The sad winds groan’d, Potowmac gush’d a flood
of saline tears, which swole the Atlantic wave,
And Nature mourn’d, around his hallow’d grave:
On drooping boughs, Heroes, their Armour hung,
Their hearts depress’d, their War-worn nerves unstrung,
Columbia’s genius bending o’er his bier
Breathes the sad Sigh, and drops the melting Tear.
Quis sustineat, a Lacrymis?
